Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/14/2022 has been entered.

Examiner’s Amendment
2.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner amendment has been given by Samuel E. Kielar 
(Reg. No. 74,911) on 07/20/2022.

 In the claims:   

In claim 1, lines 3-5; “a spindle movable along an axis direction thereof and having 
a first end; a support plate having a fixed position” has been changed to 
--a spindle movable along an axis direction thereof and having a first end, wherein 
the spindle moves relative to a cutter of the rotary microtome; a support plate having 
a fixed position--.

In claim 13, lines 4-6; “a spindle movable along an axis direction thereof and having 
a first end; a support plate having a fixed position” has been changed to 
--a spindle movable along an axis direction thereof and having a first end, wherein 
the spindle moves relative to a cutter of the rotary microtome; a support plate having 
a fixed position--.

In claim 20, lines 4-7; “a spindle movable along an axis direction thereof and having 
a first end penetrating the support plate; and a plurality of spring washers” 
has been changed to --a spindle movable along an axis direction thereof and 
having a first end penetrating the support plate, wherein the spindle moves relative 
to a cutter of the rotary microtome; and a plurality of spring washers--.

In claim 21, lines 1-3; “wherein the microtome comprises: a cutter fixedly arranged 
on the microtome; and an object carriage” has been changed to –wherein the cutter 
is fixedly arranged on the microtome; and the microtome further comprises an object 
carriage--.

In claim 22, lines 1-2; “wherein the microtome comprises a cutter fixedly arranged 
on the microtome” has been changed to –wherein the cutter is fixedly arranged on 
the microtome--.

In claim 23, lines 1-3; “wherein the microtome comprises: a cutter fixedly arranged 
on the microtome; and an object carriage” has been changed to –wherein the cutter 
is fixedly arranged on the microtome; and the microtome further comprises an object 
carriage--.

Reasons for Allowance              
        Claims 1-3, 5-11, 13-18 and 20-23 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach a plane bearing is disposed between the plurality of spring washers and the support plate; and the plane bearing is fitted over the first end of the spindle through a spindle sleeve, in combination with other limitations set forth in claims 1, 13 and 20.  
	
             Regarding claims 1, 13 and 20, Behme et al. (4,594,929) and Mills (3,534,647) alone or in combination, as applied to the rejection of the claims in the Final Rejection mailed on 04/15/2022, fail to teach the above-mentioned limitations.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 13 and 20.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Comment
4.           In view of the amendment to the claims, objections to the drawings and rejection of the claims under 35 U.S.C. 112, first and second paragraphs, as set forth in the Final Rejection mailed on 04/15/2022, have been withdrawn.  

Conclusion 
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 20, 2022